Citation Nr: 1033492	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-33 964	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 1, 2005, for 
increased compensation due to dependency.


REPRESENTATION

Appellant represented by:	Legal Help for Veterans, PLLC


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
August 1966 to August 1970.

The Department of Veterans Affairs (VA) deemed him incompetent, 
and his spouse was appointed legal guardian and payee for 
purposes of handling his VA compensation and other benefits.

This appeal to the Board of Veterans' Appeals (Board) is from a 
determination of the VA Regional Office (RO) in Houston, Texas, 
which added his spouse as a dependant effective June 1, 2005, the 
first day of the month following receipt of their VA Form 21-686c 
(Declaration of Status of Dependents) and marriage certificate.

In August 2007, he and his guardian spouse testified at a hearing 
at the RO before the undersigned Veterans Law Judge of the Board 
(Travel Board hearing).

In a January 2008 decision, the Board denied the claim for an 
earlier effective date for increased compensation due to 
dependency, and they appealed the Board's decision to the U. S. 
Court of Appeals for Veterans Claims (Court/CAVC).

In an August 2009 Memorandum Decision, the Court vacated the 
Board's decision denying this claim - for failure to discuss the 
doctrine of equitable tolling in light of the Veteran's 
incompetency, and remanded the claim to the Board for this 
additional consideration.

The Veteran's representative, Legal Help for Veterans, PLLC, has 
since submitted additional argument in June 2010.



FINDINGS OF FACT

1.  The Veteran and his guardian spouse married in May 1971.

2.  In October 2003, the RO granted the Veteran's claim for 
service connection for posttraumatic stress disorder (PTSD) and 
assigned an initial 30 percent rating retroactively effective 
from December 31, 2001, which, with the 10 percent rating he 
already had for a laceration of a tendon on his left middle 
finger, raised his combined rating for these service-connected 
disabilities to 40 percent.

3.  In the October 2003 award letter, the RO requested that the 
Veteran complete and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents, and a copy of his marriage 
certificate.  The RO indicated this additional information was 
needed because the information he had provided concerning his 
dependents was incomplete and needed to pay additional benefits 
for his dependents.  The letter further informed him that he had 
one year to appeal that October 2003 decision, that if the 
additional information requested was not received within one 
year, benefits would not be paid prior to the date of its 
receipt, and that the RO had forwarded a copy of the letter and 
decision to his then current representative, Disabled American 
Veterans (DAV).

4.  In March 2004, the Veteran's spouse informed the RO that the 
Veteran had recently (that same month) suffered a ruptured 
aneurysm due to a seizure.  She later in April 2004 requested her 
appointment as his guardian - reiterating that he had suffered a 
seizure and was physically weak, as well as confused mentally.

5.  In May 2004, the RO informed the Veteran's spouse that she 
needed to provide medical evidence showing he lacked the ability 
to manage his funds, and in July 2004, in response, she submitted 
his medical records in an attempt to meet the requirements for 
guardianship.  The Veteran's representative at the time, DAV, 
also wrote to the RO in July 2004 requesting the Veteran be given 
the benefit of the doubt regarding his increased-rating claim for 
PTSD.



6.  Later in July 2004, the Veteran had a VA compensation 
examination, accompanied by his spouse, and the examiner 
confirmed the Veteran was incompetent and, therefore, incapable 
of handling his VA funds based on his cognitive impairment.  The 
examiner believed that any funds would need to be managed by his 
wife, who was in the process of trying to obtain legal 
guardianship for him.

7.  Based, in part, on that VA examiner's opinion, the RO issued 
another decision in December 2004 increasing the rating for the 
Veteran's PTSD to 100 percent and proposing a finding of 
incompetency.

8.  In January 2005, the Veteran's spouse submitted a request to 
be the Veteran's fiduciary, along with a note from a private 
physician stating the Veteran was permanently disabled.

9.  In March 2005, the RO issued a decision determining the 
Veteran was incompetent to handle his funds.  The accompanying 
cover letter stated that VA was paying him as a single Veteran, 
with no dependents, because VA could not pay him additionally for 
the appellant because he had not submitted a completed VA Form 
21-686c declaring her as a dependent spouse.

10.  The RO received this previously requested VA Form 21-686c 
and marriage certificate in May 2005 and began paying the 
additional dependency compensation as of June 1, 2005, the first 
day of the following month.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 
1, 2005, for increased compensation due to dependency; the 
doctrine of equitable tolling does not apply to effective dates 
established under 38 U.S.C.A. § 5110.  38 U.S.C.A. §§ 1115, 5102, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.31, 3.204, 
3.216, 3.401 (2009); Andrews (Holly) v. Principi, 351 F.3d 1134 
(Fed. Cir. 2003); and Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 
2010) (per curiam).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has a duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

This appeal stems from disagreement with the effective date of a 
higher rate of compensation due to dependency following the grant 
of service connection for PTSD.  And in cases, as here, where the 
claim arose in another context, and that underling claim has been 
granted and the appellant has appealed a "downstream" issue 
such as the effective date assigned, no VCAA notice is required 
concerning the downstream issue because the initial intended 
purpose of the notice has been served.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).

Instead of issuing an additional VCAA notice letter in this 
situation concerning the downstream earlier-effective-date claim, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not resolved.  
And since the RO issued a SOC in October 2005 addressing the 
downstream earlier-effective-date claim, which included citation 
to the applicable statutes and regulations and a discussion of 
the reasons and bases for not assigning an effective date earlier 
than June 1, 2005, no further notice is required.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran and his guardian spouse.  


Moreover, as will be explained, resolution of this claim 
ultimately turns on when they filed necessary supporting 
documentation and the inapplicability of the doctrine of 
equitable tolling.  So, as a matter of law, the duty-to-notify-
and-assist provisions of the VCAA do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on 
appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA does not apply because the issue presented is 
solely one of statutory and regulatory interpretation and/or the 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Whether there is Entitlement to an Effective Date Earlier 
than June 1, 2005, for the Higher Rate of Compensation due to 
Dependency

The law and regulation governing the effective date of increased 
compensation due to dependency is found at 38 U.S.C.A. § 5110(f) 
and 38 C.F.R. § 3.401(b).  An award of additional compensation 
for dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or 
more service-connected condition may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved school) 
or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).



The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be the 
date of that event if proof is received by VA within a year from 
the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  
Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates:  (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. 
§ 3.401(b).

The "date of claim" for additional compensation for dependents 
is the date of the Veteran's marriage or birth/adoption of a 
child, if evidence of the event is received within a year of the 
event; otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of notification 
of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest 
that the additional award of compensation for a dependent spouse 
can occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

The following is a summary of the pertinent facts of this case, 
as the Court recounted in its August 2009 Memorandum Decision.

In October 2003, the RO granted the Veteran's claim for service 
connection for PTSD and assigned an initial 30 percent rating, 
which, with the 10 percent rating he already had for a laceration 
of a tendon on his left middle finger, raised his combined rating 
for these service-connected disabilities to 40 percent.

In the October 2003 award letter, the RO requested that the 
Veteran complete and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents, and a copy of his marriage 
certificate.  The RO indicated this additional information was 
needed because the information he had provided concerning his 
dependents was incomplete and needed to pay additional benefits 
for his dependents.  The letter further informed him that he had 
one year to appeal that October 2003 decision, that if the 
additional information requested was not received within one 
year, benefits would not be paid prior to the date of its 
receipt, and that the RO had forwarded a copy of the letter and 
decision to his then current representative, DAV.

In March 2004, the Veteran's spouse informed the RO that the 
Veteran had recently (that same month) suffered a ruptured 
aneurysm due to a seizure and was in the intensive care unit 
(ICU) of a hospital after being emergency transported from 
another facility.  She also indicated he could be there for 
another week, depending on his prognosis, and that VA should 
contact her at the telephone number she provided if VA needed 
additional information, and that she would return the call as 
soon as she could.  She later, in April 2004, requested her 
appointment as his guardian - reiterating that he had suffered a 
seizure and was physically weak, as well as confused mentally.

In May 2004, the RO informed the Veteran's spouse that she needed 
to provide medical evidence showing he lacked the ability to 
manage his funds, and in July 2004, in response, she submitted 
his medical records in an attempt to meet the requirements for 
guardianship.  The Veteran's representative at the time, DAV, 
also wrote to the RO in July 2004 requesting the Veteran be given 
the benefit of the doubt regarding his increased-rating claim for 
PTSD.

Later in July 2004, the Veteran had a VA compensation 
examination, accompanied by his spouse, and the examiner 
confirmed the Veteran was incompetent and, therefore, incapable 
of handling his VA funds based on his cognitive impairment.  The 
examiner believed that any funds would need to be managed by his 
wife, who was in the process of trying to obtain legal 
guardianship for him.

Based, in part, on that VA examiner's opinion, the RO issued 
another decision in December 2004 increasing the rating for the 
Veteran's PTSD to 100 percent and proposing a finding of 
incompetency.

In January 2005, the Veteran's spouse submitted a request to be 
the Veteran's fiduciary, along with a note from a private 
physician stating the Veteran was permanently disabled.



In March 2005, the RO issued a decision determining the Veteran 
was incompetent to handle his funds.  The accompanying cover 
letter stated that VA was paying him as a single Veteran, with no 
dependents, because VA could not pay him additionally for the 
appellant because he had not submitted a completed VA Form 21-
686c declaring her as a dependent spouse.

The RO received this previously requested VA Form 21-686c and 
marriage certificate in May 2005 and began paying the additional 
dependency compensation as of June 1, 2005, the first day of the 
following month.

This appeal ensued.  The Veteran and his guardian wife believe he 
is entitled to additional compensation for her from December 31, 
2001 - the effective date compensation for his PTSD was 
established and his combined evaluation was increased to 40 
percent since, at the time, he had a 30 percent rating for the 
PTSD and a 10 percent rating for his left finger laceration.  See 
38 C.F.R. § 4.25, VA's combined ratings table.  See also their 
July 2005 Notice of Disagreement (NOD) and the transcript of 
their August 2007 hearing testimony.

The Board's January 2008 decision (since vacated) determined the 
Veteran was not entitled to this requested earlier effective date 
because he had failed to meet the one-year filing requirement for 
submitting necessary supporting documentation - namely, the VA 
Form 21-686c mentioned, for a higher rate of compensation based 
on dependency set out in 38 U.S.C.A. § 5110(f).  Instead, as the 
Board explained, the RO did not receive this necessary supporting 
documentation until approximately one year and seven months after 
initially requesting it in the October 2003 award letter.  
Therefore, the Board concluded the earliest effective date 
possible was the first day of the month (June 1, 2005) following 
receipt of this necessary supporting documentation (on May 4, 
2005).  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(3).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being paid 
continue to exist.  38 C.F.R. § 3.652(a).  When the required 
certification is received, benefits will be adjusted, if 
necessary, in accordance with the facts found.  38 C.F.R. § 
3.652(b).

In the August 2009 Memorandum decision vacating the Board's 
January 2008 decision, the Court held the Board erred in not 
considering whether equitable tolling applied in light of the 
Veteran's incompetency.  The Court indicated that, as a claims 
processing rule-rather than jurisdiction-conferring statute-the 
one year period specified in § 5110(f) is subject to equitable 
tolling in certain circumstances.  See Bowles v. Russell, 551 
U.S. 205, 210 (U.S. 2007) (noting the difference between claims-
processing rules and jurisdictional rules); Barrett v. Shinseki, 
22 Vet. App. 457, 460 (2009) (discussing Bowles and the 
distinction between claims-processing rules and jurisdictional 
statutes); Henderson v. Peake, 22 Vet. App. 217, 220n.2 (2008) 
(citing John R. Sand & Gravel Co. v. United States, 128 S.Ct. 
750, 753 (2008), for the proposition that a 
claims-processing rule or statute of limitations may be equitably 
tolled, as neither is a jurisdiction-conferring statute as 
contemplated by Bowles); Hunt v. Nicholson, 20 Vet. App. 519, 524 
(2006).  The Court added that, in addition to the concept of 
equitable tolling, VA has promulgated a regulation that allows 
for time periods such as the one in question here to be tolled 
based on good cause.  See 38 C.F.R. § 3.109 (2009).  In relevant 
part, noted the Court, this regulation reads, "[t]ime limits 
within which claimants or beneficiaries are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown."  38 C.F.R. § 3.109(b).

The claimant's representative, Legal Help for Veterans, PLLC, 
essentially reiterated these arguments regarding equitable 
tolling in a June 2010 statement as reason and justification for 
assigning the requested earlier effective date - especially 
considering the appellant's ongoing contact with VA (and the RO 
in particular) virtually from the time of her initial indication 
in March 2004 that the Veteran had experienced a debilitating 
physical event and, consequently, was likely unable to handle his 
affairs, until the resultant eventual appointment of her as his 
guardian and fiduciary and her submission of the necessary 
supporting documentation (VA Form 21-686c and marriage 
certificate) to have her recognized as his dependent and paid 
accordingly.  So, in effect, VA knew all along or, 
at the very least, should have known of this unfortunate 
mitigating circumstance that understandably prevented her or him 
from timely filing these documents.

But even the Court and the Veteran's representative seem to 
acknowledge that there is only "potential applicability" of the 
doctrine of equitable tolling or any other statutory or 
regulatory basis for an extension of time in this case.  The 
Court, the Veteran's representative, and even for that matter 
VA's General Counsel all recognize application of this doctrine 
is not absolute and required in every instance, as evidenced by 
their mention that it "may" apply in certain circumstances, 
albeit such as those presented.  Indeed, the Court acknowledged 
that the Board's ultimate findings in its January 2008 decision 
"may be correct," just that the analysis in making those 
findings was incomplete and insufficient to facilitate judicial 
review since it contained an inadequate statement of the reasons 
and bases by not additionally considering the potential 
applicability of the doctrine of equitable tolling since there 
was no reference to or discussion of the Veteran's illness or 
incapacity that apparently prevented him or his wife from timely 
submitting the necessary forms.

The application of equitable tolling within the context of 
Veterans law stems from Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the 
Supreme Court held that equitable tolling may be applied to toll 
a statute of limitations "where the claimant has actively 
pursued his judicial remedies by filing a defective pleading 
during the statutory period, or where the complainant has been 
induced or tricked by his adversary's misconduct into allowing 
the filing deadline to pass."  The Supreme Court held that there 
is a rebuttable presumption that all federal statutes of 
limitations contain an implied equitable tolling provision.  Id.

But as it applies to the governing statute in this case, 
38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 
1137-38 (Fed. Cir. 2003) held that equitable tolling, which may 
be applied to a statute of limitations, does not apply to section 
5110 as it does not contain a statute of limitations but merely 
prescribes when benefits may begin and provides for an earlier 
effective date under certain limited circumstances.

The following year Barrett v. Principi, 363 F.3d 1316 (C.A.Fed. 
2004) expanded equitable tolling to apply not only where the 
claimant has been "induced or tricked by his adversary's 
misconduct" but also where his or her "failure to file was the 
direct result of a mental illness that rendered him or her 
incapable of 'rational thought or deliberate decision making.'"  
As Barrett dealt with the statute of limitation for filing 
appeals to the Board under 38 U.S.C.A. § 7266, it did not reverse 
Andrews on the point that the effective dates prescribed by 
38 U.S.C.A. § 5110 are not statutes of limitation.  

Therefore, the controlling case law, Andrews (Holly) v. Principi, 
351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does 
not apply to 38 U.S.C.A. § 5110.  And as the effective date 
established for the Veteran's additional dependency compensation 
for his wife was based on § 5110(f), the Board must continue to 
deny their appeal even with this additional consideration.  In 
fact, another more recent decision of the Federal Circuit Court 
also addressed this issue, cited to Andrews as still good law, 
and similarly concluded that equitable tolling is not an 
available remedy to an appellant under § 5110.  See Butler v. 
Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).

This is not to say that the appellant was not in a dire situation 
and diligent in trying to provide the requested documentation as 
best she could and as quickly as possible under the very 
difficult circumstances presented at the time.  The Board would 
never want to give her any impression of any doubt in these 
regards.  But the statute as written does not create a remedy for 
failure to comply, even in sympathetic circumstances, and the 
case law mentioned (the holdings in Andrews and Butler) does not 
carve out an equitable remedy or exception.  The Board may not go 
beyond the factual evidence presented in this case to provide a 
favorable determination.  The Board does not have authority to 
grant benefits simply because it might perceive the result to be 
equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416 (1994).  As an alternative, the appellant may 
specifically request equitable relief pursuant to 38 U.S.C.A. § 
503.  But such an application must be made separately from the 
issue currently on appeal.  A grant of equitable relief is solely 
within the discretion of the Secretary of VA and is not within 
the Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).


ORDER

The claim for an effective date earlier than June 1, 2005, for 
increased compensation based on dependency is again denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


